On Motion for Rehearing.
At a former day of this term this case was affirmed and the opinion of the court written by the then Chief Justice, Mr. SERGEANT. Exhaustive motions for rehearing have been filed by the appellants, which were supported by able oral argument of counsel. After a careful review of the voluminous record filed in this case, in the light of these motions, we are of the opinion that a correct disposition of the case has been made.
Our attention has been called, however, to some minor errors of fact in the original opinion, and these we shall correct. In the original opinion it was stated that on May 15, 1922, and while the application for a receiver was being heard, one of the parties to this suit and his attorney visited the sanitarium at Carlsbad, Tex., where Ernest Pierce was fatally ill with consumption, and procured from him a deed to the Freemans covering his interest in the property. Our attention is now called to the fact that this trial did not begin until May 17, 1922, and that on May 15th, when this deed was procured, the case was not being heard. This is the record, and we make the correction.
Another error of fact in the opinion is the statement that the said Ernest Pierce, when he testified in the case below, was brought into court on a stretcher. This fact is not shown in the record, though such statement was made by counsel in oral argument, and its correctness was not challenged, and evidently the record was not searched to determine whether this was correct or not,
The opinion, in making a brief review of the testimony of Gus Pierce, stated, in effect, that his testimony disclosed the fact that he *Page 783 
had leased the land in controversy and had divided the proceeds thereof with all his children, including Ernest Pierce, and that "this was more of a recognition of Ernest Pierce's interest in the land than a disavowal thereof." Gus Pierce owned two tracts of land; one known as the home place, and the other known as the "Prairie place." The one known as the "Prairie place" is the land involved in this suit. It was the home place that had been leased and the money so divided, and not the place the title of which is in controversy. As to this latter place, there was no evidence of its having been leased and the money divided among the children; however, this in no way affects the disposition of this case, nor does it lessen the effect of the statement that this was a recognition of the interest of Ernest Pierce in land owned by Gus Pierce.
With these corrections noted, the motions for rehearing are overruled.